WEBB, Judge.
We believe that by holding that the defendant had taken the plaintiffs property for public use without just compensation the superior court has held there was an inverse condemnation of the plaintiffs property. If an entity with the power of eminent domain, such as the defendant in this case, interferes substantially with a property right without condemning it, the person who has had his property right infringed may bring an action to recover damages. See Long v. City of Charlotte, 306 N.C. 187, 293 S.E. 2d 101 (1982). The question raised by this appeal is whether there has been a taking of the plaintiffs property when the defendant has placed buildings on the ground over the plaintiffs underground wires so that the plaintiff cannot reach the wires although there is no evidence that the wires are not now functioning properly. We hold that on these undisputed facts there is a taking. Summary judgment for the plaintiff was proper. We believe that excluding the plaintiff from getting to its wires in the event it is necessary is an interference with the wires which violates the covenant.
We receive some guidance from Light Co. v. Bowman, 229 N.C. 682, 51 S.E. 2d 191 (1949). That case held that it was a violation of an easement to construct a building under a power line although the power line could be maintained with some additional expense. That case is not on all fours with this one because the easement in that case specifically gave the plaintiff the right to maintain the power line, which right is not specifically given the plaintiff under the easement in this case. We believe the right to maintain the plaintiffs wires is inherent in its easement in which the lessor covenants not to interfere with the wires. We believe the placing of the buildings over the wires so that the plaintiff cannot get to them is a substantial interference with this right.
*295The appellant argues that under the order of the superior court the plaintiff can argue that it has been deprived of the use and enjoyment of the entire radio station. We do not so read the order or the contentions of the plaintiff. The damages should be limited to what the plaintiff has suffered by being deprived of the ability to reach the wires.
Affirmed.
Judges WELLS and WHICHARD concur.